MEMORANDUM **
Xiu Ying Liu, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ decision denying her motion to reopen removal proceedings pursuant to 8 C.F.R. § 1003.2. The record shows that following entry of a final order of removal, Liu was returned to China in May 2000. Accordingly, the Board did not err in concluding that 8 C.F.R. § 1003.2(d) barred the subsequent motion to reopen. See Singh v. Gonzales, 412 F.3d 1117,1121 (9th Cir.2005) (stating that regulation bars motions to reopen by persons who depart U.S. after removal proceedings have commenced against them).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.